EXHIBIT 10.51

 

SEVERANCE AGREEMENT AND RELEASE

 

RECITALS

 

This Severance Agreement and Release (“Agreement”) is made by and between James
Mault (“Employee”) and HealtheTech, Inc. (the “Company”) (collectively referred
to as the “Parties”):

 

WHEREAS, Employee was employed by the Company;

 

WHEREAS, the Company and Employee entered into an employment agreement dated
September 13, 2002 (the “Employment Agreement”);

 

WHEREAS, the Company and Employee entered into a Employment, Confidential
Information and Inventions Assignment Agreement (the “Confidentiality
Agreement”);

 

WHEREAS, the Company and Employee have entered into Stock Option Agreements (the
“Option Agreements”) granting Employee options (the “Options”) to purchase
shares of the Company’s common stock subject to the terms and conditions of the
Company’s 1998 and 2002 Stock Option Plans (the “Plans”);

 

WHEREAS, Employee’s employment with Company in all capacities, including but not
limited to his position as Chief Executive Officer, Chief Medical Officer, and
Chairman of the Board of Directors was concluded effective April 29, 2003 (the
“Termination Date”);

 

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions and demands that Employee may have
against the Company and the Company may have against the Employee as defined
herein, including, but not limited to, any and all claims arising or in any way
related to Employee’s employment with, or separation from, the Company;

 

NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:

 

COVENANTS

 

1. Consideration. Should Employee sign and not revoke this Agreement, upon the
Effective Date of this Agreement, Employee shall be entitled to the following:

 

(a) The Company agrees to pay Employee continuing payments of severance pay at a
rate equal to his current “Base Salary” of $275,000 less applicable taxes and



--------------------------------------------------------------------------------

withholding, for a period of twelve (12) months from the Termination Date, to be
paid periodically in accordance with the Company’s normal payroll policies.

 

(b) Options. One hundred percent (100%) of the shares subject to the Options
shall immediately vest and become exercisable and the period for exercise of
such Options shall be extended so that they shall remain exercisable through the
applicable Term/Expiration Date set forth in the Notice of Stock Option Grant
for each Option. Except as expressly stated herein, the Options shall be
exercisable in accordance with the terms of the Plans and the Option Agreements.

 

(c) Continued Employee Benefits. The Company will provide Employee with health,
dental and vision benefits coverage at the same level Employee currently has as
of the Termination Date during the twelve (12) month period beginning on the
Termination Date, but only if Employee elects continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
within the time period prescribed pursuant to COBRA. For the duration of the
twelve (12) month period, the Company will pay the COBRA premiums otherwise
payable by Employee (and Employee’s eligible dependents). After the twelve (12)
month period, Employee will be responsible for the payment of any COBRA
premiums. Nothing in this Agreement shall affect Employee’s ex-wife’s current
COBRA benefits, which the company confirms and agrees will remain in effect in
accordance with their terms.

 

(d) Other Expenses. For the duration of twelve (12) month period beginning on
the Termination Date, the Company will reimburse Employee for Employee’s
malpractice insurance in an amount at least sufficient to satisfy any coverage
requirements under the laws of the State of Colorado, any medical license fees,
and any academic and professional dues. The total amount of such expenses not to
exceed a total of $12,000 for the twelve (12) month period.

 

(e) Key Man Life Insurance. The Company agrees to use its best efforts to
transfer Employee’s current Key Man Life Insurance policy to Employee, proved
that Employee will be solely responsible for payment of any and all premiums in
connection with said life insurance policy. If the Company cannot transfer the
Key Man Life Insurance policy, the Company shall notify Employee and Employee
shall have the right within seven days of such notice to elect to have the
Company name Employee as the sole beneficiary of that policy and the Company, on
behalf of Employee, will pay, and deduct from the payments otherwise due
hereunder, all premiums under such policy for a twelve-month period; provided
that Employee may at any time elect to reduce or terminate such policy and
concurrently reduce or terminate the payment of further premiums.

 

2. Confidential Information and Invention Assignment. Employee shall continue to
maintain the confidentiality of all confidential and proprietary information of
the Company and shall continue to comply with the terms and conditions of the
Confidentiality Agreement between Employee and the Company. Additionally,
Employee hereby acknowledges his obligations set forth in Section 9 of the
Employment Agreement regarding inventions, original

 

2



--------------------------------------------------------------------------------

works of authorship, developments, concepts, improvements or trade secrets,
whether or not patentable or registrable under copyright or similar laws that
relate to the Company’s business as of the Termination Date. Employee shall
return all of the Company’s files and documents and any confidential and
proprietary information in his possession to the Company by the Effective Date
of this Agreement, and Employee shall be allowed to retain all electronics
(PDA’s, cellphones, computers, etc.) and all other personal property currently
in Employee’s possession.

 

3. Payment of Salary. Employee acknowledges that, except as expressly provided
in this Agreement, he will not receive nor is he entitled to any additional
compensation, severance or benefits (other than benefit amounts due or vested or
reimbursable under the Company’s benefits plans, such as the Company’s 401K
plan) after the Termination Date.

 

4. Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its officers, managers, supervisors, agents and employees.
Employee, on his own behalf, and on behalf of his respective heirs, family
members, executors, agents, and assigns, hereby fully and forever releases the
Company and its officers, directors, employees, agents, investors, shareholders,
administrators, affiliates, divisions, subsidiaries, predecessor and successor
corporations, and assigns, from, and agree not to sue concerning, any claim,
duty, obligation or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Employee may possess
arising from any omissions, acts or facts that have occurred up until and
including the Effective Date of this Agreement including, without limitation:

 

(a) any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

 

(b) any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

 

(c) any and all claims under the law of any jurisdiction including, but not
limited to, wrongful discharge of employment; constructive discharge from
employment; termination in violation of public policy; discrimination; breach of
contract, both express and implied; breach of a covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; negligent or intentional misrepresentation;
negligent or intentional interference with contract or prospective economic
advantage; unfair business practices; defamation; libel; slander; negligence;
personal injury; assault; battery; invasion of privacy; false imprisonment; and
conversion;

 

(d) any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with

 

3



--------------------------------------------------------------------------------

Disabilities Act of 1990, the Fair Labor Standards Act, the Employee Retirement
Income Security Act of 1974, the Worker Adjustment and Retraining Notification
Act, Older Workers Benefit Protection Act; the California Fair Employment and
Housing Act, and the California Labor Code, the Colorado Anti-Discrimination
Act, the Colorado Wage Claim Act, the Colorado Equal Pay Law, the Adoptive
Parents Leave Act, Colorado common law and any and all other state, county or
local ordinances, statutes or regulations;

 

(e) any and all claims for violation of the federal, or any state, constitution;

 

(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

 

(g) any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

 

(h) any and all claims for attorneys’ fees and costs.

 

The Company and Employee agree that the release set forth in this section shall
be and remain in effect in all respects as a complete general release as to the
matters released. This release does not extend to any obligations incurred under
this Agreement.

 

5. Indemnification. Notwithstanding the preceding paragraph 4 or any other
provision of this Agreement, nothing in this Agreement or any other agreement or
policy shall impair, limit, modify, or otherwise affect in any way Employee’s
right to indemnification or defense pursuant to applicable law, the Company’s
certificate of incorporation or bylaws, nor shall this agreement release any
claim by Employee relating to such indemnification.

 

6. Company Release. The Company, for itself, its successors and assigns, hereby
generally and completely releases Employee and his successors and assigns from
any and all claims, liabilities and obligations related to any matters of any
kind, whether presently known or unknown, suspected or unsuspected, that the
Company may possess arising from any omissions, acts or facts that have occurred
up until and including the Effective Date of this Agreement including, without
limitation:

 

(a) any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship; and

 

(b) any and all claims relating to, or arising from, Employee’s ownership of
stock of the Company, including, without limitation, any claims for fraud,
misrepresentation, breach of fiduciary duty, breach of duty under applicable
state corporate law, and securities fraud under any state or federal law.

 

This release shall not be effective to release Employee from any claim arising
out of fraud or willful misconduct that is materially injurious to the Company
and was not known to the

 

4



--------------------------------------------------------------------------------

Company as of the Termination Date. This release does not extend to any
obligations incurred under this Agreement.

 

7. Breaches by Employee. Employee acknowledges and agrees that any breach of any
provision of this Agreement or Sections 9 of the Employment Agreement shall
constitute a material breach of this Agreement or the Employment Agreement, as
applicable, and shall entitle the Company immediately to recover and cease the
severance benefits provided to Employee under this Agreement.

 

8. Non-Compete. The Parties agree to amend Section 10 of the Employment
Agreement as followed:

 

(a) Noncompete. Executive acknowledges that the nature of the Company’s
Business, medical devices performing indirect calorimetry, is such that if
Executive were to become employed by, or substantially involved, in the business
of a competitor of the Company during the twelve (12) months following the
termination of Executive’s employment with the Company, it would be very
difficult for Executive not to rely on or use the Company’s trade secrets and
confidential information. Thus, to avoid the inevitable disclosure of the
Company’s trade secrets and confidential information, Executive agrees for a
period of twelve (12) months following his termination for any reason not to
directly or indirectly engage in (whether as an employee, consultant, agent,
proprietor, principal, partner, stockholder, corporate officer, director or
otherwise), nor have any ownership interest in or participate in the financing,
operation, management or control of, any person, firm, corporation or business
that competes with Company.

 

(b) Understanding of Covenants. Executive represents that he (i) is familiar
with the foregoing covenants not to compete or solicit, and (ii) is fully aware
of his obligations hereunder, including, without limitation, the reasonableness
of the length of time, scope and geographic coverage of these covenants.

 

All other provisions of Section 10 of the Employment Agreement are null and void
upon the Effective Date of this Agreement.

 

9. Acknowledgement of Waiver of Claims Under ADEA. Employee acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”) and that this waiver and release is knowing and
voluntary. Employee and the Company agree that this waiver and release does not
apply to any rights or claims that may arise under ADEA after the Effective Date
of this Agreement. Employee acknowledges that the consideration given for this
waiver and release Agreement is in addition to anything of value to which
Employee was already entitled. Employee further acknowledges that he has been
advised by this writing that:

 

(a) he should consult with an attorney prior to executing this Agreement;

 

(b) he has up to twenty-one (21) days within which to consider this Agreement;

 

5



--------------------------------------------------------------------------------

(c) he has seven (7) days following his/her execution of this Agreement to
revoke this Agreement;

 

(d) this Agreement shall not be effective until the revocation period has
expired; and

 

(e) nothing in this Agreement prevents or precludes Employee from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs for doing
so, unless specifically authorized by federal law.

 

10. Civil Code Section 1542. The Parties represent that they are not aware of
any claim by either of them other than the claims that are released by this
Agreement. Employee acknowledges that he has had the opportunity to seek the
advice of legal counsel and is familiar with the provisions of California Civil
Code Section 1542, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

Employee, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any other statute or common law
principles of similar effect.

 

11. No Pending or Future Lawsuits. Employee represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any other person or entity referred to herein.
Employee also represents that he does not intend to bring any claims on his own
behalf or on behalf of any other person or entity against the Company or any
other person or entity referred to herein.

 

12. Application for Employment. Employee understands and agrees that, as a
condition of this Agreement, he shall not be entitled to any employment with the
Company, its subsidiaries, or any successor, and he hereby waives any right, or
alleged right, of employment or re-employment with the Company, its subsidiaries
or related companies, or any successor.

 

13. No Action on Company’s Behalf. Employee understands and agrees that as of
the Termination Date, other than his attendance at meetings of the Board of
Directors as a member of the Company’s Board of Directors, Employee shall have
no authority to act on behalf of, represent or purport to represent the Company
in any manner whatsoever to any third party without the express written approval
of the CEO or other designated executive of the Company. The Company shall pay
Employee’s reasonable out-of-pocket expenses incurred in connection with his
services as a Director or otherwise in accordance with this paragraph.

 

14. Non-Interference. Employee agrees that he will not discuss any confidential
aspect of Company’s business or affairs with any employee, stockholder,
customer, vendor,

 

6



--------------------------------------------------------------------------------

strategic partner of Company or other third party, except as may be specifically
requested by Company from time to time, or as he is legally entitled to as a
director or shareholder of the Company; provided that this provision shall not
prohibit casual or social communication by Employee with any such person.
Employee further agrees that he will not alone or in combination with any other
person or entity take any action to influence the management or strategic
direction of the Company other than as a director or shareholder of the Company.

 

15. Co-operation. Employee agrees to fully cooperate with the Company in all
matters relating to the winding up of pending work on behalf of the Company and
the orderly transfer of work to other employees of the Company. To the extent
reasonably requested by the Company, Employee shall also cooperate in the
resolution of any dispute, including litigation of any action, involving the
Company that relates in any way to Employee’s activities while employed by the
Company. The Company shall pay Employee’s reasonable out-of-pocket expenses
incurred in connection with his services in this regard.

 

16. Confidentiality. The Parties acknowledge that Employee’s agreement to keep
the terms and conditions of this Agreement confidential was a material factor on
which all parties relied in entering into this Agreement. Employee hereto agrees
to use his best efforts to maintain in confidence: (i) the existence of this
Agreement and (ii) the contents and terms of this Agreement, (iii) and the
consideration for this Agreement, (hereinafter collectively referred to as
“Settlement Information”). Employee agrees to take every reasonable precaution
to prevent disclosure of any Settlement Information to third parties, and agrees
that there will be no publicity, directly or indirectly, concerning any
Settlement Information. Employee agrees to take every precaution to disclose
Settlement Information only to those attorneys, accountants, governmental
entities, and family members who have a reasonable need to know of such
Settlement Information.

 

17. No Admission of Liability. The Parties understand and acknowledge that this
Agreement constitutes a compromise and settlement of disputed claims. No action
taken by the Parties hereto, or either of them, either previously or in
connection with this Agreement shall be deemed or construed to be: (a) an
admission of the truth or falsity of any claims heretofore made or (b) an
acknowledgment or admission by either party of any fault or liability whatsoever
to the other party or to any third party.

 

18. No Knowledge of Wrongdoing. Employee represents that he has no knowledge of
any wrongdoing involving improper or false claims against a federal or state
governmental agency, or of any material fraudulent or illegal act by Employee
that has not been previously disclosed to the Company.

 

19. Costs. The Parties shall each bear their own costs, expert fees, attorneys’
fees and other fees incurred in connection with this Agreement.

 

20. Arbitration. The Parties agree that any and all disputes arising out of, or
relating to, the terms of this Agreement, their interpretation, and any of the
matters herein released, shall be subject to binding arbitration in Jefferson
County, Colorado before the American Arbitration Association under its National
Rules for the Resolution of Employment Disputes. The Parties

 

7



--------------------------------------------------------------------------------

agree that the prevailing party in any arbitration shall be entitled to
injunctive relief in any court of competent jurisdiction to enforce the
arbitration award. The Parties agree that the prevailing party in any
arbitration shall be awarded its reasonable attorneys’ fees and costs. The
Parties hereby agree to waive their right to have any dispute between them
resolved in a court of law by a judge or jury. This section will not prevent
either party from seeking injunctive relief (or any other provisional remedy)
from any court having jurisdiction over the Parties and the subject matter of
their dispute relating to Employee’s obligations under this Agreement and the
agreements incorporated herein by reference.

 

21. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

 

22. No Representations. Each Party represents that it has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Neither Party has relied upon any
representations or statements made by the other Party hereto which are not
specifically set forth in this Agreement.

 

23. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision so long
as the remaining provisions remain intelligible and continue to reflect the
original intent of the Parties.

 

24. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s relationship with the Company, and supersedes and
replaces any and all prior agreements and understandings between the Parties
concerning the subject matter of this Agreement and Employee’s relationship with
the Company, with the exception of the Confidentiality Agreement, the Plans, the
Option Agreements, and Sections 9 and 10 of the Employment Agreement.

 

25. No Waiver. The failure of any party to insist upon the performance of any of
the terms and conditions in this Agreement, or the failure to prosecute any
breach of any of the terms and conditions of this Agreement, shall not be
construed thereafter as a waiver of any such terms or conditions. This entire
Agreement shall remain in full force and effect as if no such forbearance or
failure of performance had occurred.

 

26. No Oral Modification. Any modification or amendment of this Agreement, or
additional obligation assumed by either party in connection with this Agreement,
shall be effective only if placed in writing and signed by both Parties or by
authorized representatives of each Party.

 

8



--------------------------------------------------------------------------------

27. Governing Law. This Agreement shall be deemed to have been executed and
delivered within the State of Colorado, and it shall be construed, interpreted,
governed, and enforced in accordance with the laws of the State of Colorado,
without regard to conflict of law principles. To the extent that either party
seeks injunctive relief in any court having jurisdiction for any claim relating
to the alleged misuse or misappropriation of trade secrets or confidential or
proprietary information, each party hereby consents to personal and exclusive
jurisdiction and venue in the state and federal courts of the State of Colorado.

 

28. Attorneys’ Fees. In the event that either Party brings an action to enforce
or effect its rights under this Agreement, the prevailing party shall be
entitled to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, plus reasonable attorneys’ fees, incurred
in connection with such an action.

 

29. Effective Date. This Agreement is effective after it has been signed by both
Parties and after eight (8) days have passed since Employee has signed the
Agreement (the “Effective Date”).

 

30. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

 

31. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:

 

(a) They have read this Agreement;

 

(b) They have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

 

(c) They understand the terms and consequences of this Agreement and of the
releases it contains; and

 

(d) They are fully aware of the legal and binding effect of this Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

   

HealtheTech, Inc.

   

Dated:  April 30, 2003

  By  

/s/ DeWayne Youngberg

--------------------------------------------------------------------------------

           

DeWayne Youngberg

Vice President, General Counsel and Secretary

   

James Mault, an individual

   

Dated:  April 30, 2003

 

/s/ James Mault

--------------------------------------------------------------------------------

        James Mault

 

10